IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                            


NO. PD-1174-10


 
RAYMOND LEE SHAW, Appellant
  
v.
   
THE STATE OF TEXAS
  

  
ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTEENTH COURT OF APPEALS
HARRIS COUNTY


Per curiam. KEASLER and HERVEY, JJ., dissent.

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i)
because the original petition does not contain a copy of the opinion of the court of
appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
En banc
Delivered: September 29, 2010.
Do Not Publish